In conformity with the request of the General Assembly, contained in a resolution approved February 21, 1951 (Ga. L. 1951, p. 880), it is ordered that the “Rules For Admission To The Bar,” heretofore adopted by this court, as amended, be hereby further amended by striking from the second paragraph of Paragraph 10 thereof, as amended on June 13, 1949, the expression “five years” wherever the same appears therein and substituting in lieu thereof the expression “eight years,” so that the said second paragraph of Paragraph 10 as thus amended shall read as follows:
“Nevertheless, any applicant who is a veteran of any war in which the United States has engaged, and who served in the Armed Forces of the country for as long as one year, or for a lesser period if discharged for injury in line of duty, shall, in view of such service and current interruption, be entitled to a credit of five points, to be added by the Examiners to the grade made by him in answering the questions propounded in any examination taken by him within eight years from the end of the war as officially determined, or within eight years from the date of applicant’s discharge, if later; provided, however, that such credit must in any event be claimed within eight years from January 1, 1946, if the applicant was discharged on or before that date, or within eight years from the date of his discharge if discharged after that date, and provided further that any applicant claiming such additional credit shall make proof of his service, the duration thereof, and the facts touching his discharge, by documentary or other evidence satisfactory to the Board of Bar Examiners; all original documents to be returned by the Board to the applicant after the examination, if accompanied by an addressed envelope.”